DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the RCE filed on 3/21/2022.
Claims 1, 3, 8, 10, 15, and 17 have been amended and are hereby entered.
Claims 1, 3-8, 10-15, and 17-22 are currently pending and have been examined.
Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/21/2022 has been entered.
Domestic Benefit
	The present application properly claims the benefit of Provisional Application 62/432,514, filed on 12/09/2016.  The claims as presently drafted are fully supported by the Provisional Application; therefore, all claims are granted an effective filing date of 12/09/2016.
Response to Applicant’s Arguments
Claim Rejections – 35 USC § 103
	Applicant’s arguments are based entirely on newly amended language, and thus need not be addressed here.  See updated 103 rejections below for more information.
Claim Objections
Claims 1, 8, and 15 objected to because of the following informality:  “the time duration specified in the prediction rule specific to the carrier” should read “the time duration specified in the prediction rules specific to the carrier” to maintain consistency with subsequent terms.  Appropriate correction is required.
Claim Interpretation
Claims 1, 8, and 15 contain the following verbiage:  “a set of prediction rules specific to a carrier of the plurality of carriers associated with the shipment.”  In light of the specification, this language is interpreted as indicating “a set of prediction rules specific to a carrier of the plurality of carriers, the carrier being associated with the first shipment.”
Claim Rejections – 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 8, 10, 15, 17, and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Smith III et al (US 7,827,118) (hereafter, “Smith”) in view of Templeton et al (PGPub 20100324959) (hereafter, “Templeton”), Karbowski et al (US 6,772,130) (hereafter, “Karbowski”), Kodger (PGPub 20100138355) (hereafter, “Kodger”), and Atkinson et al (US 10,181,110) (hereafter, “Atkinson”).
Regarding Claims 1, 8, and 15, Smith discloses the following limitations:
one or more computer systems; a data storage device coupled to the one or more computer systems (Column 10, lines 19-64; each PC includes a CPU and a main memory); 
A computer program product comprising at least one non-transitory computer-readable storage medium storing computer instructions that are translatable by one or more computer systems (¶ 0060; software or code embodied in any computer-readable medium);
the data storage device storing a set of shipping records for a plurality of shipments across a plurality of carriers, each shipping record in the set of shipping records associating a respective shipment from the plurality of shipments with a respective carrier from the plurality of carriers (Column 10, line 65 through Column 11, line 20; Column 53, lines 31-41; interfaces with carriers and shippers; stores shipping data in a database);
connect to a plurality of carrier systems over a network, the plurality of carrier systems including a carrier system for each of the plurality of carriers (Column 2, lines 20-41; programmed to obtain data from each of a plurality of carrier systems); and
automatically collect current shipping information for the plurality of shipments from the plurality of carrier systems by one or more ingest modules (Column 2, lines 38-41; programmed to obtain data from each of a plurality of carrier systems).
Smith does not explicitly disclose but Templeton does disclose the following limitations:
define a set of common normalized tracking codes (¶ 0030, 0032; maps the instances of status events obtained from carriers to an instance of another status event that is normalized with respect to the status events that are used by all carriers);
automatically sending a notification to a party associated with the first shipment of the first predicted exception to provide the party with up-to-date information for the first shipment (¶ 0035, 0038, 0040; sends notification to shipper or recipient as appropriate).
Smith does not explicitly disclose but Templeton does disclose map the electronic shipment tracking data for the respective shipment from the carrier specific format used by the respective carrier to the defined set of common normalized tracking codes by one or more normalization modules to generate normalized shipping information for the respective shipment (¶ 0021, 0027-0028, 0033; maps the instances of status events obtained from carriers to an instance of another status event that is normalized with respect to the status events that are used by all carriers).  Smith additionally discloses doing so for each shipment from the plurality of shipments (Column 2, lines 20-41; programmed to obtain data from each of a plurality of carrier systems).  
Smith does not explicitly disclose but Templeton does disclose store the generated normalized shipping information for the respective shipment on the data storage device as an event associated with the respective shipment (¶ 0013, 0035, 0038, 0045, 0049; store order data, shipment event data, carrier event maps, and/or potentially other data; said event data mapped to a normalized format upon receipt).  Smith additionally discloses doing so for each shipment from the plurality of shipments (Column 2, lines 20-41; programmed to obtain data from each of a plurality of carrier systems).
Neither Smith nor Templeton explicitly disclose but Karbowski does disclose wherein the current shipping information includes electronic shipment tracking data for the respective shipment formatted according to a carrier specific format used by the respective carrier (Column 3, lines 24-25; each tracking number has a specific, predetermined format for the identified carrier).  Smith additionally discloses doing so for each shipment from the plurality of shipments (Column 2, lines 20-41; programmed to obtain data from each of a plurality of carrier systems).
Smith does not explicitly disclose but Templeton does disclose analyze the normalized shipping information for a first shipment of the plurality of shipments using a set of prediction rules (¶ 0032-0034, 0040; example of an incorrect delivery address; delay due to external events, customs clearance, weather).  Smith, Templeton, Karbowski, and Kodger do not explicitly disclose but Atkinson does disclose the set of prediction rules being specific to a carrier of the plurality of carriers, the carrier being associated with the first shipment (Column 17, line 65 through Column 18, line 40; carrier information/rules used to analyze data and make carrier-specific predictions).  
Smith does not explicitly disclose but Templeton does disclose detect a first type of event for the first shipment (¶ 0032-0034, 0040, 0045; example of an incorrect delivery address; delay due to external events, customs clearance, weather; receives a carrier event associated with a shipment).
  Smith, Templeton, and Karbowski do not explicitly disclose but Kodger does disclose determine that a time duration without detection of an expected next action for the first shipment has elapsed (¶ 0013-0014, 0053, 0056, 0059-0060, 0066-0070; Fig. 6A; event-based tracking actions including scans or reads by one or more intermediate tracking systems occurring when the package enters and/or exits carrier facilities or at other discrete locations along the delivery route; scans or reads are compared against the predetermined path, location date, and time to determine whether the package is following the predetermined path on its route; determines if an exception may affect the date of delivery or other parameters; non-occurrence of an expected scan event that doesn’t occur within an expected date and time frame; the non-occurrence module monitors the anticipated routes of each package in transport by the carrier and assigns a status (e.g., “red light,” “yellow light," "green light," etc.) to each package if the package fails to be scanned or read at an expected location within a predetermined time window).  Smith, Templeton, Karbowski, and Kodger do not explicitly disclose but Atkinson does disclose analysis based on standards specified in the predicted rules specific to the carrier (Column 17, line 65 through Column 18, line 40; carrier information/rules used to analyze data and make carrier-specific predictions).  
  Smith, Templeton, and Karbowski do not explicitly disclose but Kodger does disclose based on determining that the time duration without detection of the expected next action for the first shipment has elapsed, classify a predicted exception for the first shipment (¶ 0013-0014, 0053, 0056, 0059-0060, 0066-0070; Fig. 6A; event-based tracking actions including scans or reads by one or more intermediate tracking systems occurring when the package enters and/or exits carrier facilities or at other discrete locations along the delivery route; scans or reads are compared against the predetermined path, location date, and time to determine whether the package is following the predetermined path on its route; determines if an exception may affect the date of delivery or other parameters; non-occurrence of an expected scan event that doesn’t occur within an expected date and time frame; the non-occurrence module monitors the anticipated routes of each package in transport by the carrier and assigns a status (e.g., “red light,” “yellow light," "green light," etc.) to each package if the package fails to be scanned or read at an expected location within a predetermined time window).  
Smith additionally discloses based on analysis of the predicted exception for the first shipment, enhancing the shipping record for the first shipment with the predicted exception and automatically sending a notification to a party associated with the first shipment of the predicted exception to provide the party with up-to-date information for the first shipment (¶ 0040, 0045-0046; example of an incorrect delivery address; data stored andthe analysis of the predicted exception being classifying the predicted exception for the first shipment forwarded).  Smith, Templeton, and Karbowski do not explicitly disclose but Kodger does disclose the analysis of the predicted exception being classifying the predicted exception for the first shipment (¶ 0060; the non-occurrence module monitors the anticipated routes of each package in transport by the carrier and assigns a status (e.g., “red light,” “yellow light," "green light," etc.) to each package if the package fails to be scanned or read at an expected location within a predetermined time window).  
Smith additionally discloses provide a graphical user interface to allow a remote user with permission to access the set of shipping records to view data associated with the plurality of shipments (Column 11, lines 45-55; Column 15, line 57 through Column 16, line 13; Column 27, lines 41-65; permission disclosed via login credentials allowing access to particular data).  Smith does not explicitly disclose but Templeton does disclose said viewable data comprising any current predicted exceptions associated with the plurality of shipments, including the predicted exception (¶ 0035-0036, 0038, 0040; actions may include sending a notification, annotating the order data associated with the shipment, etc.).  
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to include the shipping event prediction system of Templeton with the shipping analysis system of Smith because Templeton teaches to do so (see KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398, 415-421 (2007) and MPEP 2143).  In at least the Abstract and ¶ 0008, the invention of Templeton is disclosed for use in a shipping analysis system such as that of Smith.  
It further would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to include the shipping data format normalization of Karbowski with the shipping analysis system of Smith and Templeton because Karbowski teaches to do so (see KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398, 415-421 (2007) and MPEP 2143).  In at least Column 1, lines 38-55, the invention of Karbowski is disclosed for use in a shipping analysis system such as that of Smith and Templeton.  
It further would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to include the exception detection techniques of Kodger with the shipping analysis system of Smith, Templeton, and Karbowski because the combination merely applies a known technique to a known device/method/product ready for improvement to yield predictable results (see KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398, 415-421 (2007) and MPEP 2143).  The known techniques of Kodger are applicable to the base device (Smith, Templeton, and Karbowski), the technical ability existed to improve the base device in the same way, and the results of the combination are predictable because the function of each piece (as well as the problems in the art which they address) are unchanged when combined.
It further would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to include the carrier-based rules of Atkinson with the shipping analysis system of Smith, Templeton, Karbowski, and Kodger because the combination merely applies a known technique to a known device/method/product ready for improvement to yield predictable results (see KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398, 415-421 (2007) and MPEP 2143).  The known techniques of Atkinson are applicable to the base device (Smith, Templeton, Karbowski, and Kodger), the technical ability existed to improve the base device in the same way, and the results of the combination are predictable because the function of each piece (as well as the problems in the art which they address) are unchanged when combined.
Regarding Claims 3, 10, and 17, Smith in view of Templeton, Karbowski, Kodger, and Atkinson disclose the limitations of Claim 1, 8, and 15.  Smith does not explicitly disclose but Templeton does disclose the limitation of wherein the one or more computer systems is further configured to take one or more actions to resolve at least one of the predicted exceptions (¶ 0035, 0040; actions may include sending a notification, annotating the order data associated with the shipment, refunding the cost of items or shipment, obtaining customer input, etc.).  The motivation to combine remains the same as for Claim 1.  
Regarding Claim 21, Smith in view of Templeton, Karbowski, Kodger, and Atkinson disclose the limitations of Claim 1.  Neither Smith nor Templeton nor Karbowski explicitly disclose but Kodger does disclose wherein the first predicted exception is a transit delay exception (¶ 0065, 0067, 0070; determine whether the package will still be delivered on the original predetermined delivery date; includes a status that indicates whether the package could be delayed or is delayed).  The motivation to combine remains the same as for Claim 1.  
Regarding Claim 22, Smith in view of Templeton, Karbowski, Kodger, and Atkinson disclose the limitations of Claim 21.  Neither Smith nor Templeton nor Karbowski explicitly disclose but Kodger does disclose wherein the transit delay exception is determined based on a duration of time elapsing after the first type of event without detecting the expected next action (¶ 0013, 0016, 0044, 0052, 0054, 0060, 0065; Claim 3; when an expected scan event doesn't occur within an expected date and time frame).  The motivation to combine remains the same as for Claim 1.  
Claims 4, 11, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Smith in view of Templeton, Karbowski, Kodger, Atkinson, and Lundberg et al (US 7,996,328) (hereafter, “Lundberg”).
	Regarding Claims 4, 11, and 18, Smith in view of Templeton, Karbowski, Kodger, and Atkinson disclose the limitations of Claims 1, 8, and 15.  Neither Smith nor Templeton nor Karbowski nor Kodger nor Atkinson explicitly disclose but Lundberg does disclose the limitation of wherein at least one of the one or more ingest modules is adapted to request current shipping information for one or more shipments of the plurality of shipments from a first carrier system using a web service API according to a schedule based on a tracking status of the one or more shipments (Column 12, lines 31-47; broker interfaces with the shipper via an API to obtain status information for the shipment; queries are scheduled based on the tracking status).  
	The motivation to combine the references of Smith, Templeton, Karbowski, Kodger, and Atkinson remains the same as for Claim 1.  It further would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to include the additional data collection functionality of Lundberg with the shipping analysis system of Smith, Templeton, Karbowski, Kodger, and Atkinson because Lundberg teaches to do so (see KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398, 415-421 (2007) and MPEP 2143).  In at least Column 1, lines 32-46, the invention of Lundberg is disclosed for use in a shipping analysis system such as that of Smith, Templeton, Karbowski, Kodger, and Atkinson.
	Claims 5, 12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Smith in view of Templeton, Karbowski, Kodger, Atkinson, and Williams et al (PGPub 20100131420) (hereafter, “Williams”).  
Regarding Claims 5, 12, and 19, Smith in view of Templeton, Karbowski, Kodger, and Atkinson disclose the limitations of Claims 1, 8, and 15.  Neither Smith nor Templeton nor Karbowski nor Kodger nor Atkinson explicitly disclose but Williams does disclose the limitation of wherein at least one of the one or more ingest modules is adapted to programmatically provide information identifying one or more of the plurality of shipments to a web site and download responsive tracking data from a web page of the web site (¶ 0153-0154; system provides tracking requests through carrier’s internet URL or web scraping; carrier provides responses).  
The motivation to combine the references of Smith, Templeton, Karbowski, Kodger, and Atkinson remains the same as for Claim 1.  It further would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to include the additional data collection functionality of Williams with the hipping analysis system of Smith, Templeton, Karbowski, Kodger, and Atkinson because Williams teaches to do so (see KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398, 415-421 (2007) and MPEP 2143).  In at least ¶ 0013-0017, the invention of Williams is disclosed for use in a shipping analysis system such as that of Smith, Templeton, Karbowski, Kodger, and Atkinson.
Claims 6-7, 13-14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Smith in view of Templeton, Karbowski, Kodger, Atkinson, and Franz et al (PGPub 20030097287) (hereafter, “Franz”).  
Regarding Claims 6, 13, and 20, Smith in view of Templeton, Karbowski, Kodger, and Atkinson disclose the limitations of Claims 1, 8, and 15.  Neither Smith nor Templeton nor Karbowski nor Kodger nor Atkinson explicitly disclose but Franz does disclose the limitation of wherein at least a portion of the current shipping information from at least one of the plurality of carriers is collected by receiving and processing shipment report files (¶ 0010, 0013; carrier sends shipping information in at least one of a variety of formats including XML and CSV).  
The motivation to combine the references of Smith, Templeton, Karbowski, Kodger, and Atkinson remains the same as for Claim 1.  It further would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to include the additional data collection functionality of Franz with the hipping analysis system of Smith, Templeton, Karbowski, Kodger, and Atkinson because Franz teaches to do so (see KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398, 415-421 (2007) and MPEP 2143).  In at least ¶ 0005, the invention of Franz is disclosed for use in a shipping analysis system such as that of Smith, Templeton, Karbowski, Kodger, and Atkinson.
Regarding Claims 7 and 14, Smith in view of Templeton, Karbowski, Kodger, Atkinson, and Franz disclose the limitations of Claims 6 and 13.  Neither Smith nor Templeton nor Karbowski nor Kodger nor Atkinson explicitly disclose but Franz does disclose the limitation of wherein the shipment report files are comma-separated or spreadsheet files (¶ 0010; carrier sends shipping information in at least one of a variety of formats including XML and CSV).  The motivation to combine remains the same as for Claim 6.
Discussion of Prior Art Cited but Not Applied
For additional information on the state of the art regarding the claims of the present application, please see the following documents not applied in this Office Action (all of which are prior art to the present application):
PGPub 20140279658 – “Systems and Methods of Suggesting Attended Delivery/Pickup Locations,” Lievens et al, disclosing a system which detects potential future exceptions related to the delivery of packages
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK C CLARE whose telephone number is (571)272-8748. The examiner can normally be reached Monday-Friday 7:30am-4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on (571) 272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK C CLARE/Examiner, Art Unit 3628                                                                                                                                                                                                        
/MICHAEL P HARRINGTON/Primary Examiner, Art Unit 3628